Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 27 March 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 27 March 1823.
				
				The easy manner in which you appear to take your College studies is diverting to me I confess but notwithstanding all your boast’s I flatter myself I shall assist at your Commencement with as much pleasure as I anticipate at John’s—The effect that your brothers success has produced upon your fathers spirits is such as to produce the greatest emulation in his Children for he has recovered his health and is growing fat—You cannot conceive or rather you can having lived here how dull it is since Congress went away not a thing, stirring not a word of news, and every house shut.—We went to Mount Vernon about ten days ago and had altogether the most fatiguing day I ever went through we were accompanied by Mr Webster Mr Pinkney and Mr C P. Carter—George drove Mary to Alexandria in a Gig and when we got there Miss Hopkinson accompanied him. They had proceeded only a mile and a half when George descended from the Gig and was quietly walking up a steep hill to afford the Horse some relief the roads being execrably bad, when he saw the horse fall down and his companion in imminent danger; she however sprang out as soon as the animal was fairly down, preserving great presense of mind, and escaped all danger. The Shafts were however so completely broken as to make it impossible to proceed, and having a vacant seat in the carriage we took up the Lady, and fortunately Mr Coolidge and Mr. Bulfinch appeared in a hack just at the moment of the disaster, and picked up our poor wanderer, so that we accomplished our journey without further difficulty—the Ladies all behaving like heroines throughout the day,—and not a little diverted at the terrors of one of their magnanimous protectors—Judge Washington received and entertained us with great politeness. We visited the tomb, the sight of which shocked me more than I can express—It is a disgrace to the Nation; and every foreigner must leave this Country after having visited it, with feelings of disgust towards a people, who can thus treat the memory of one of the greatest men who ever graced the world, and whose value is better understood and appreciated by the Nation he conquered, than by the race his virtues adorned, and his whose valour secured to them the innumerable blessings which they now enjoy, and of which they are so ostentatiously proud—We returned to Alexandria and slept there and the next morning visited Mrs Moore and Miss Ann Cottringer who looked very sick—Miss H remained there and will probably return tomorrow—Adieu
				
					L. C. A—
				
				
			